DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/456,509 on November 2, 2022. Please note Claims 1-22 are pending and have been examined. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5, 8, 10, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ( US 2021/0026489 A1 ) in view of Yan et al. ( US 2022/0075483 A1 ).

	Lee teaches in Claim 1:
	A display device ( Figure 8, [0002] discloses a touch display device ), comprising:
a display panel ( Figures 1 and 8, [0099] discloses signal lines SL are used in part for driving a display when signal are applied to SL ); and
an input sensor disposed on the display panel, the input sensor including an active region
and an inactive region at least partially surrounding the active region ( Figure 2, [0053]+ disclose a plurality of touch electrodes TE positioned in an active area A/A. Please note the non-active area N/A of the touch display panel 110 which surrounds the active area, as disclosed in [0083] ),
wherein the input sensor includes:
a plurality of sensing electrodes disposed within the active region ( Figure 8 discloses a different layout still showing the touch electrodes TE within the active area A/A );
a plurality of sensing lines disposed within the inactive region and connected to the
plurality of sensing electrodes ( Figure 2, [0063] discloses driving the touch electrodes TE through touch routing lines TL, which are shown in the non-active area N/A. Figure 8 shows another view with TL in the N/A area );
a ground line extending outwardly to a greater extent than the plurality of sensing
lines in the inactive region ( Figures 8 and 10, [0109] disclose a shielding voltage line SVL (read as a ground line) which, as shown, extends to the very edge of the panel, i.e. past TL, as is clear. To clarify, Figures 7, 10, etc, show various embodiments in which the positioning of SVL can be adjusted (swapping with CVL, etc), essentially rendering this an express teaching of a design choice issue, i.e. not a patentable distinction. In Figure 10 at the very least, it is shown to extend past any TL aspects. [0111] discloses a voltage which is applied to a shielding electrode SE can be a ground voltage and this is applied from its voltage line, i.e. SVL. Furthermore, please note the combination below as well ); and
at least one shield layer extending from the ground line in the inactive region ( Figure 8, [0123] discloses the shielding electrode SE (read as a shield layer as it extends, as shown) extends from SVL, its charging line and this is in the non-active area N/A ); but

Lee does not explicitly teach wherein “the ground line surrounding the sensing lines, within the inactive region, on at least three sides thereof in a plan view, and not overlapping the sensing lines in the plan view”.

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Please note Figure 2 which shows both ground lines, for clarity, ground line 11, which surrounds the touch lines TL1 and TL2 on at least three sides and this ground line is within the peripheral region A2, located outside the display region A1 (with the touch electrodes; please consider A2 as being an inactive region). Furthermore, not only is ground line 11 surrounding the touch lines, it is also adjacent and not overlapping the sensing lines in the plan view (see Figures 2 and 3). In addition, the ground line extends outwardly to a greater extent than the touch lines, similar to Lee. As combined with Lee, who teaches of a shielding line which is shown in Figures 7 and 10 as being on the outer edge of the device, similar to the peripheral region/inactive region, the explicit layout of surrounding on the sides is taught. To clarify, the shielding electrode/layer SE of Lee would still extend from SVL (ground line of Park) and still be able to achieve its intended functionality of shielding interference.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

	Lee teaches in Claim 2:
	The display device of claim 1, wherein, in a plan view, the at least one shield layer
overlaps portions of the plurality of sensing lines. ( Figure 8 shows the shielding electrode SE overlaps TL )

	Lee teaches in Claim 3:
	The display device of claim 1, wherein the ground line is supplied with a ground voltage. ( [0111] discloses a ground voltage is applied to the shielding electrode SE )

As per Claim 4:
	Lee does not explicitly teach “wherein the ground line includes: a first ground line; and a second ground line disposed on and connected to the first ground line, wherein the at least one shield layer extends from the first ground line.”

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Various embodiments, such as what is shown in Figures 3, 4, etc, show a first ground line which includes a first ground sub-line 111 and fourth ground sub-line 112 on top 111 (read 111 as a first ground line and 112 as a second ground line). As combined, Lee’s shield layer extends from SVL (the akin first ground line) and that relationship is still preserved.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the multiple ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

	Lee and Yan teach in Claim 5:
	The display device of claim 4, wherein each of the plurality of sensing lines
includes:
a first wiring line at a same level as the first ground line ( Yan, Figure 3, [0078] disclose a first touch sub-line TL01, on the same level as 111 ); and
a second wiring line disposed on and connected to the first wiring line, the second wiring
line being at a same level as the second ground line ( Yan, Figure 3, [0081] disclose a second touch sub-line TL02, on the same level as 112 ),
wherein the first wiring line is spaced apart from the at least one shield layer ( As combined, the shielding electrode SE of Lee is spaced apart from SVL; the same relationship is true as combined with Yan ), and
wherein the second wiring line intersects the at least one shield layer while being insulated from the at least one shield layer. ( Lee, Figure 10 shows the intersection of SE and SVL. Note SVL insulation/layering )

	Lee teaches in Claim 8:
	The display device of claim 1, wherein the display panel includes a display area
that overlaps the active region and a non-display area that overlaps the inactive region ( Figure 1, [0032] discloses a plurality of subpixels SP arranged in the active area A/A. Also, note where the non-active area N/A is, positioned outside the active area A/A, overlapping the touch aspects shown in Figure 2 ),
wherein the display panel includes:
a plurality of pixels disposed in the display area ( As noted above, [0032] discloses a plurality of subpixels SP ); and
at least one dam disposed in the non-display area and at least partially surrounding the
display area. ( Figure 8, [0090] disclose one or more dams DAM disposed in the non-active area N/A, as shown )

Lee teaches Claim 10:
	The display device of claim 8,
wherein the active region includes:
a first side and a second side that each extend in a first direction and are opposite to each other with respect to a second direction that intersects the first direction ( Figure 2 shows the left and right sides of the active area A/A (read as a first side and second side, respectively). These run in a vertical/first direction, are on opposite sides of the active area and are opposite to the horizontal/second direction ); and
a third side and a fourth side that each extend in the second direction and are opposite to each other with respect to the first direction ( Figure 2 shows the top and bottom sides of the active area A/A (read as a third side and fourth side, respectively) ); but

Lee does not explicitly teach “wherein the ground line includes: a first sub-ground line disposed in the inactive region proximate to the first side; and a second sub-ground line disposed in the inactive region proximate to the second side.”

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Various embodiments, such as what is shown in Figures 3, 4, etc, show a first ground line which includes a first ground sub-line 111 and fourth ground sub-line 112 on top 111 (read 111 as a first sub-ground line and 112 as a second sub-ground line). As shown, both 111 and 112 run through all sides adjacent to the active area, satisfying the claim language. As combined, Lee’s shield layer extends from SVL (the akin first ground line) and that relationship is still preserved.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the multiple ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

	Lee teaches in Claim 18:
	The display device of claim 1, wherein the at least one shield layer is disposed in
the inactive region and adjacent to the active region, and the at least one shield layer at least
partially surrounds the active region. ( Figure 8 shows the shielding electrode SE being disposed in the non-active area N/A and is adjacent to the active area A/A. Please note the signal lines SL are from the drivers, which are in the non-active area. The shielding electrode SE, while disposed in the non-active area, surrounds, the display area shown in Figure 1 )
	
As per Claim 19:
	Lee does not explicitly teach “wherein the ground line includes: a first ground line; and a second ground line disposed on and connected to the first ground line, wherein the at least one shield layer extends from the second ground line.”

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Various embodiments, such as what is shown in Figures 3, 4, etc, show a first ground line which includes a first ground sub-line 111 and fourth ground sub-line 112 on top 111 (read 111 as a first ground line and 112 as a second ground line). As combined, Lee’s shield layer extends from SVL (the akin first ground line) and that relationship is still preserved.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the multiple ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

	Lee teaches in Claim 22:
	A display device ( Figure 8, [0002] discloses a touch display device ), comprising:
a display panel ( Figures 1 and 8, [0099] discloses signal lines SL are used in part for driving a display when signal are applied to SL ); and
an input sensor disposed on the display panel, the input sensor including an active region
and an inactive region at least partially surrounding the active region ( Figure 2, [0053]+ disclose a plurality of touch electrodes TE positioned in an active area A/A. Please note the non-active area N/A of the touch display panel 110 which surrounds the active area, as disclosed in [0083] ),
wherein the input sensor includes:
a plurality of sensing electrodes disposed in the active region ( Figure 8 discloses a different layout still showing the touch electrodes TE within the active area A/A );
a plurality of sensing lines disposed in the inactive region and connected to the plurality of sensing electrodes ( Figure 2, [0063] discloses driving the touch electrodes TE through touch routing lines TL, which are shown in the non-active area N/A. Figure 8 shows another view with TL in the N/A area );
a ground line extending outwardly to a greater extent than the plurality of sensing
lines in the active region ( Figures 8 and 10, [0109] disclose a shielding voltage line SVL (read as a ground line) which, as shown, extends to the very edge of the panel, i.e. past TL, as is clear. To clarify, Figures 7, 10, etc, show various embodiments in which the positioning of SVL can be adjusted (swapping with CVL, etc), essentially rendering this an express teaching of a design choice issue, i.e. not a patentable distinction. In Figure 10 at the very least, it is shown to extend past any TL aspects. [0111] discloses a voltage which is applied to a shielding electrode SE can be a ground voltage and this is applied from its voltage line, i.e. SVL. Also, please note the combination below ); and
a plurality of shield layers extending from the ground line in the active region ( Figure 8, [0123] discloses the shielding electrode SE (read as a shield layer as it extends, as shown) extends from SVL, its charging line and this is in the non-active area N/A. [0011] discloses including at least one shielding electrode, i.e. a plurality of electrodes, which can protect the various TL lines throughout the non-active area ),
wherein, in a plan view, each of the plurality of shield layers intersect at least one of the plurality of sensing lines ( As combined with Lee, who teaches to have an intersection between the shielding layer SE and the touch lines TL, for the purpose of shielding the TL lines from display aspects, as shown in Figure 10, this relationship is still preserved ); but

Lee does not explicitly teach “wherein the ground line surrounds the sensing lines, within the inactive region, on at least three sides thereof in the plan view, and does not overlap the sensing lines in the plan view”.

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Please note Figure 2 which shows both ground lines, for clarity, ground line 11, which surrounds the touch lines TL1 and TL2 on at least three sides and this ground line is within the peripheral region A2, located outside the display region A1 (with the touch electrodes; please consider A2 as being an inactive region). Furthermore, not only is ground line 11 surrounding the touch lines, it is also adjacent and not overlapping the sensing lines in the plan view (see Figures 2 and 3). In addition, the ground line extends outwardly to a greater extent than the touch lines, similar to Lee. As combined with Lee, who teaches of a shielding line which is shown in Figures 7 and 10 as being on the outer edge of the device, similar to the peripheral region/inactive region, the explicit layout of surrounding on the sides is taught. To clarify, the shielding electrode/layer SE of Lee would still extend from SVL (ground line of Park) and still be able to achieve its intended functionality of shielding interference.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
( US 2021/0026489 A1 ) and Yan et al. ( US 2022/0075483 A1 ), as applied to Claim 5, further in view of Moon et al. ( US 2020/0401274 A1 ).

As per Claim 6:
	Lee and Yan do not explicitly teach “wherein the input sensor further includes a guard
line disposed between the ground line and the plurality of sensing lines, wherein the guard line includes: a first guard line at a same level as the first ground line; and a second guard line disposed on and connected to the first guard line, the second guard line being at a same level as the second ground line, wherein the first guard line is spaced apart from the at least one shield layer, and wherein the second guard line intersect the at least one shield layer while being insulated from the at least one shield layer.”

However, in the same field of endeavor, touch displays, Moon teaches to have a display and in the touch peripheral area TPA, dispose ground lines GRL1-GRL3 as well as guard lines GL1-GL5, ( Moon, Figure 4, [0084] ). [0103] disclose the guard lines may be disposed between the routing lines TL and the ground lines and various figures show the layout of the guard lines relative to each other, i.e. disposed above each other. As combined with Lee, who teaches of a shielding layer (and Moon teaches of grounding lines with similar features), the guard line can be implemented, adding additional functionality.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the guard lines, as taught by Moon, with the motivation that additional protection can be provided, minimizing electrostatic defects, ( Moon, [0004] ).

	Lee and Moon teaches in Claim 7:
	The display device of claim 6, wherein the first guard line includes:
a first extension that extends in a first direction defined as an extending direction of the
first wiring line ( Moon, Figures 4 and 8, etc, disclose the extension path of the guard line, such as GL11 and how it relates to the touch line TL1, i.e. first wiring line cited in Yan, but also found in Moon as well to provide a comparison ); and 
a second extension that extends in a second direction from the first extension and is adjacent to the at least one shield layer, the second direction intersecting the first direction ( Moon, Figures 8 and 10 show two different layouts for the guard lines, horizontal and vertical, i.e. intersection. This can be seen in an enlarged state in Figure 4 ),
wherein the second extension is disposed between the at least one shield layer and the
first wiring lines. ( As combined with Lee, who teaches to have an intersection between the shielding layer SE and the touch lines TL, for the purpose of shielding the TL lines from display aspects, as shown in Figure 10, this relationship is still preserved )

7.	Claim 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ( US 2021/0026489 A1 ) in view Yan et al. ( US 2022/0075483 A1 ), as applied to Claim 8, further in view of Park et al. ( US 2020/0194534 A1 ).

	As per Claim 9:
	Lee does not explicitly teach “wherein, in a plan view, the at least one shield layer
overlaps a portion of the at least one dam.”

However, in the same field of endeavor, touch displays, Park teaches in Figure 12 of configuring a shielding layer 140, ( Park, Figure 12, [0136] ). In particular, [0136] discloses the shielding layer is not limited in its location, and considering its functionality is to prevent noise/interference, it is understandable to cover a plurality of elements. For example, [0136] discloses the shielding layer 140 may extend to the sides and upper portions of the first layers 121a and 123a of the dam portion.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the shielding layer over the dam, with the motivation that protection could be provided over this region as well, essentially rendering it a design choice, ( Park, [0136] ).

Lee teaches in Claim 11:
	The display device of claim 10, wherein the at least one shield layer includes a first
shield layer adjacent to the fourth side, the first shield layer extending in the second direction ( Lee teaches to have the shielding electrode SE in the non-active area, surrounding the active area, thus being adjacent to all of the sides, notably the lower fourth side, where the connection pads, dams, etc are located ); but

Lee does not explicitly teach, wherein, in a plan view, the first shield layer overlaps a portion of the at least one dam proximate to the fourth side.”

However, in the same field of endeavor, touch displays, Park teaches in Figure 12 of configuring a shielding layer 140, ( Park, Figure 12, [0136] ). In particular, [0136] discloses the shielding layer is not limited in its location, and considering its functionality is to prevent noise/interference, it is understandable to cover a plurality of elements. For example, [0136] discloses the shielding layer 140 may extend to the sides and upper portions of the first layers 121a and 123a of the dam portion.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the shielding layer over the dam, with the motivation that protection could be provided over this region as well, essentially rendering it a design choice, ( Park, [0136] ).

	Lee and Yan teach in Claim 12:
	The display device of claim 11, wherein the first shield layer extends from the first
sub-ground line. ( Lee teaches to have the shielding electrode SE extend from the SVL line and the same relationship is preserved with the teachings of Yan’s sub-ground lines as well )

	Lee and Yan teach in Claim 13:
	The display device of claim 11, wherein the first shield layer extends from the
second sub-ground line. ( Lee teaches to have the shielding electrode SE extend from the SVL line and the same relationship is preserved with the teachings of Yan’s sub-ground lines as well )

	Lee and Yan teach in Claim 14:
	The display device of claim 11, wherein the first shield layer extends from each of
the first sub-ground line and the second sub-ground line. ( Lee teaches to have the shielding electrode SE extend from the SVL line and the same relationship is preserved with the teachings of Yan’s sub-ground lines as well. To clarify, the shielding electrode requires the grounding lines to provide the grounding voltage, and that is why it extends/taps these lines )

	Lee teaches in Claim 15:
	The display device of claim 10, wherein the at least one shield layer includes a
plurality of second shield layers that each extend from the first sub-ground line toward the first
side and extend from the second sub-ground line toward the second side. ( Respectfully, the shielding electrode SE provides protection to the TL lines in the non-active area from the display aspects. Given the TL lines run throughout the non-active area, as shown in Lee’s Figure 2 (as is known in the art), it is common to have multiple shielding elements/electrodes/layers to perform this functionality. Lee, [0011] discloses including at least one shielding electrode, i.e. a plurality of electrodes, which can protect the various TL lines throughout the non-active area. Respectfully, examiner asserts Official Notice to this )

	Lee teaches in Claim 16:
	The display device of claim 15, wherein the plurality of second shield layers are
adjacent to a portion of the first side proximate to the third side, a portion of the first side proximate to the fourth side, a portion of the second side proximate to the third side, and a portion of the second side proximate to the fourth side. ( As noted in the reasoning above in Claim 15, the shielding electrodes runs throughout the non-active area because the touch lines TL also run throughout this same area, meaning the shielding electrodes is proximate to all four sides of the active area )

	Lee teaches in Claim 17:
	The display device of claim 10, wherein the at least one shield layer further includes
a plurality of second shield layers that each extend toward the first side, the second side, and the
third side. ( As noted in the reasoning above in Claim 15, the shielding electrodes runs throughout the non-active area because the touch lines TL also run throughout this same area, meaning the shielding electrodes is proximate to all four sides of the active area )

8.	Claims 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ( US 2021/0026489 A1 ) in view of Park et al. ( US 2020/0194534 A1 ) and Yan et al. ( US 2022/0075483 A1).

Lee teaches in Claim 20:
	A display device ( Figure 8, [0002] discloses a touch display device ), comprising:
a display panel that includes a pixel disposed in a display area ( Figures 1 and 8, [0099] discloses signal lines SL are used in part for driving a display when signal are applied to SL. Please note the subpixels SP ) and a dam disposed in a non-display area at least partially surrounding the display area, the dam at least partially surrounding the display area ( Figure 8, [0090] disclose one or more dams DAM disposed in the non-active area N/A, as shown. It is clear the dam region is on a side on what is seen in Figures 1 and 2, i.e. at least partially surrounding the active area ); and
an input sensor disposed on the display panel, the input sensor including an active region and an inactive region at least partially surrounding the active region ( Figure 2, [0053]+ disclose a plurality of touch electrodes TE positioned in an active area A/A. Please note the non-active area N/A of the touch display panel 110 which surrounds the active area, as disclosed in [0083] ),
wherein the input sensor includes:
a plurality of sensing electrodes disposed in the active region ( Figure 8 discloses a different layout still showing the touch electrodes TE within the active area A/A );
a plurality of sensing lines disposed within the inactive region and connected to the plurality of sensing electrodes ( Figure 2, [0063] discloses driving the touch electrodes TE through touch routing lines TL, which are shown in the non-active area N/A. Figure 8 shows another view with TL in the N/A area );
a ground line disposed in the inactive region ( Figures 8 and 10, [0109] disclose a shielding voltage line SVL (read as a ground line) which, as shown, extends to the very edge of the panel, i.e. past TL, as is clear. [0111] discloses a voltage which is applied to a shielding electrode SE can be a ground voltage and this is applied from its voltage line, i.e. SVL. Furthermore, please note the combination below as well );
a first shield layer extending from the ground line ( Figure 8, [0123] discloses the shielding electrode SE (read as a shield layer as it extends, as shown) extends from SVL, its charging line and this is in the non-active area N/A ); but

Lee does not explicitly teach the shielding layer is “overlapping a portion of the dam in the inactive region.”

However, in the same field of endeavor, touch displays, Park teaches in Figure 12 of configuring a shielding layer 140, ( Park, Figure 12, [0136] ). In particular, [0136] discloses the shielding layer is not limited in its location, and considering its functionality is to prevent noise/interference, it is understandable to cover a plurality of elements. For example, [0136] discloses the shielding layer 140 may extend to the sides and upper portions of the first layers 121a and 123a of the dam portion.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the shielding layer over the dam, with the motivation that protection could be provided over this region as well, essentially rendering it a design choice, ( Park, [0136] ).

Lee and Park do not explicitly teach “wherein the ground line surrounds the sensing lines, within the inactive region, on at least three sides thereof in a plan view, and does not overlap the sensing lines in the plan view”.

As shown in Figure 8, Lee teaches of a first ground line, but not a second one. To emphasize, in the same field of endeavor, touch displays, Yan teaches of multiple ground lines 11 and 12, also in the non-active area, similar to Lee, ( Yan, Figure 2, [0051] ). Please note Figure 2 which shows both ground lines, for clarity, ground line 11, which surrounds the touch lines TL1 and TL2 on at least three sides and this ground line is within the peripheral region A2, located outside the display region A1 (with the touch electrodes; please consider A2 as being an inactive region). Furthermore, not only is ground line 11 surrounding the touch lines, it is also adjacent and not overlapping the sensing lines in the plan view (see Figures 2 and 3). In addition, the ground line extends outwardly to a greater extent than the touch lines, similar to Lee. As combined with Lee, who teaches of a shielding line which is shown in Figures 7 and 10 as being on the outer edge of the device, similar to the peripheral region/inactive region, the explicit layout of surrounding on the sides is taught. To clarify, the shielding electrode/layer SE of Lee would still extend from SVL (ground line of Park) and still be able to achieve its intended functionality of shielding interference.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ground line aspects, as taught by Yan, with the motivation that it would provide double protection on the touch line and touch structure, reducing the risk of touch failure caused by ESD, etc, ( Yan, [0073] ).

	Lee teaches in Claim 21:
	The display device of claim 20, wherein the input sensor further includes a plurality
of second shield layers extending from the ground line toward the active region in the inactive
region. ( Respectfully, the shielding electrode SE provides protection to the TL lines in the non-active area from the display aspects. Given the TL lines run throughout the non-active area, as shown in Lee’s Figure 2 (as is known in the art), it is common to have multiple shielding elements/electrodes/layers to perform this functionality. Lee, [0011] discloses including at least one shielding electrode, i.e. a plurality of electrodes, which can protect the various TL lines throughout the non-active area Respectfully, examiner asserts Official Notice to this )


Response to Arguments
9.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the reliance on Park for aspects of the positioning of the ground line relative to the touch lines.
	Applicant argues that Lee’s SVL is not a ground line. However, [0109] teaches this to be a shielding voltage line SVL and there is a connection between this and shielding electrode SE, i.e. SVL applies a voltage to SE. [0111] discloses this to be a ground voltage, therefore, respectfully, it is reasonable to infer/refer to SVL as a ground line. 
	Specifically, Kim teaches the shielding electrode extends from the ground line, i.e. SVL applies a voltage to and through SE. Combinations with Park, Moon, etc, still preserve this teaching of Lee.
	Respectfully, Applicant needs to better define the ground line and the shielding electrode to distinguish from the prior art. Lee teaches of SVL and SE, Park enhances the teachings of the ground line and its positioning, etc. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621